DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intervals must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show intervals as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 3-4 recite “a barrel (1) comprising a finger grip at a rear end thereof” but should read “a barrel (1) comprising a finger grip at a rear end of the barrel” to be clear what “thereof” is referring to.
Claim 1, lines 3-5 recite “a barrel (1) comprising… a Luer-lock connector (4) at a front discharge end thereof” but should read “a barrel (1) comprising… a Luer-lock connector (4) at a front discharge end of the barrel” to be clear what “thereof” is referring to.
Claim 1, lines 7-8 recite “a plunger rod (6) inserted into the barrel (1) and comprising a push end (7) at a rear end thereof” but should read “a plunger rod (6) inserted into the barrel (1) and comprising a push end (7) at a rear end of the plunger rod” to be clear what “thereof” is referring to.
Claim 1, lines 11-13 recite “a needle hub (11) screwed and fastened with the Luer-lock connector (4) and comprising an injection needle (12) mounted 15to a front end thereof” but should read “a needle hub (11) screwed and fastened with the Luer-lock connector (4) and comprising an injection needle (12) mounted 15to a front end of the needle hub” to be clear what “thereof” is referring to.
Claim 1, lines 18-21 recite “an inner surface of an inside liquid discharge hole (15) of the tapered tube (3) of the barrel (1) correspondingly coupled to the plunger (9) is configured such that an inner diameter thereof” but should read “an inner surface of an inside liquid discharge hole (15) of the tapered tube (3) of the barrel (1) correspondingly coupled to the plunger (9) is configured such that an inner diameter of the inner surface of the inside liquid discharge hole of the tapered tube of the barrel” to be clear what “thereof” is referring to.
Claim 1, lines 24-25 recite “thereby allowing the plunger (9) to correspondingly coupled thereto” but should read “thereby allowing the plunger (9) to correspondingly be coupled to the inner surface of the inside liquid discharge hole of the tapered tube of the barrel” to be clear what “thereto” is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 6-7 recite “a front interval” and “a rear interval”, however it is unclear if the Applicant is referring to “an interval” in line 3, “an interval” in line 5, or in addition to those intervals. For purposes of examination, the Examiner will interpret the front interval as being the interval between the second step and the third step and the rear interval as being the interval between the first step and the second step.
Claim 3, lines 10-11 recite “a front interval” and “a rear interval”, however it is unclear if the Applicant is referring to “an interval” in line 3, “an interval” in line 5, or in addition to those intervals. For purposes of examination, the Examiner will interpret the front interval as being the interval between the second reduced diameter portion and the third reduced diameter portion and the rear interval as being the interval between the first reduced diameter portion and the second reduced diameter portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US Publication 2004/0230159 A1).
Regarding claim 1, Chao discloses a syringe with a plunger reaction pressure reduction structure (Figs. 6-12), the syringe comprising: 
a barrel (50) comprising a finger grip (Image 1) at a rear end thereof (Fig. 6) and a Luer-lock connector (60/63) at a front discharge end thereof (Fig. 7), in which a thread portion (634) is formed on an inner surface of the Luer-lock connector (Fig. 7) outside a tapered tube (60/62/65); 
a plunger rod (70) inserted into the barrel (Fig. 7) and comprising a push end (Image 1) at a rear end thereof (Fig. 6); 
a plunger (Image 1) coupled to a front end of the plunger rod (Fig. 7); and 
a needle hub (Image 1) screwed and fastened with the Luer-lock connector (Fig. 7) and comprising an injection needle (Image 1) mounted to a front end thereof (Fig. 7), 
wherein the plunger is formed in a tapered conical shape (Fig. 7) and has a three-step structure in which an outer diameter is gradually reduced as the plunger goes frontward (Fig. 7) to a first step (Image 2), a second step (Image 2), and a third step (Image 2), and an inner surface of an inside liquid discharge hole (Inside liquid discharge hole of 60/62/65) of the tapered tube of the barrel correspondingly coupled to the plunger (Fig. 8) is configured such that an inner diameter thereof is gradually decreased as the tapered tube goes frontward to a first reduced diameter portion (Image 3), a second reduced diameter portion (Image 3), and a third reduced diameter portion (Image 3), thereby allowing the plunger to correspondingly coupled thereto (Fig. 8).

Image 1:

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale

Image 2:					Image 3:

    PNG
    media_image2.png
    725
    641
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    524
    676
    media_image3.png
    Greyscale

Regarding claim 2, Chao discloses the syringe of claim 1, wherein, in forming intervals 5between the first step, the second step, and the third step of the plunger (Image 2), an interval between the second step and the third step is formed within a relatively shorter range than an interval between the first step and the second step (Image 2), so that a front interval 10is shorter than a rear interval (Image 2).wherein the plunger (9) is formed in a tapered conical shape (Fig. 10) and has a two-step three-step structure (Fig. 10) in which an outer diameter is gradually reduced as the plunger (9) goes frontward to a first step (14a) (Where 313 ends in Fig. 12), a second step (14b) (Where 312 ends in Fig. 12), and a third step (14c), 20and an inner surface of an inside liquid discharge hole (15) (Inside liquid discharge hole of 17) of the tapered tube (3) of the barrel (1) correspondingly coupled to the plunger (9) (Figs. 12-14) is configured such that an inner diameter thereof is gradually decreased as the tapered tube (3) goes frontward to a first reduced diameter portion (16a) (Part of 17 corresponding to where 313 ends in Fig. 14), a second 25reduced diameter portion (16b) (Part of 17 corresponding to where 312 ends in Figs. 14), and a third reduced diameter 14portion (16c), thereby allowing the plunger (9) to correspondingly coupled thereto (Figs. 12-14).Chang is silent regarding toThe plunger having a third step (14c) and the inner surface of the inside liquid discharge hole of the tapered tube having a third reduced diameter portion (16c).
Regarding claim 2, ___ disclose the syringe of claim 1, wherein, in forming intervals 5between the first step (14a), the second step (14b), and the third step (14c) of the plunger (9), an interval between the second step (14b) and the third step (14c) is formed within a relatively shorter range than an interval between the first step (14a) and the second step (14b), so that a front interval 10is shorter than a rear interval.  Regarding claim 3, Chao discloses the syringe of claim 1, wherein, in forming intervals between the first reduced diameter portion, the second reduced diameter portion, and the third reduced diameter 15portion on the inner surface of the inside liquid discharge hole of the tapered tube inside the front discharge end of the barrel (Image 3), an interval between the second reduced diameter portion and the third reduced diameter portion is formed within a relatively shorter range than 20an interval between the first reduced diameter portion and the second reduced diameter portion (Image 3), so that a front interval is shorter than a rear interval (Image 3).
Conclusion
10comprising a push end (7) (35) at a rear end thereof (Fig. 10); a plunger (9) (31/32/312) coupled to a front end of the plunger rod (6) (Fig. 10); and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783